EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Larry Galvin on email dated 02/12/2021.


1-11.  (canceled)

12.  (currently amended)  A multiple scalable radar on chip (SROC) based system in a multi-array configuration, the system comprising:
a first SROC; and
a second SROC;
wherein the first SROC comprises:
a ramp generator; [[,]]
a fractional-N PLL synthesizer; [[,]]
a transmitter section comprising a frequency multiplier, ‘Y’ number of transmitter chains, [[a]] and a power amplifier; and [[,]]


a receiver section comprising ‘Z’ number of receiver chains; [[,]]
wherein the second SROC comprises:
a ramp generator; [[,]]
a fractional-N PLL synthesizer; [[,]]
a transmitter section comprising a frequency multiplier, ‘Y’ number of transmitter chains, [[a]] and a power amplifier; and [[,]]


a receiver section comprising ‘Z’ number of receiver chains; [[,]]
wherein the ramp generator of the [[first]] second SROC is configured to drive the fractional-N PLL synthesizer of the first SROC,
wherein the fractional-N PLL synthesizer of the first SROC is configured to produce radio frequency (RF) ramp signals to drive both the first and second SROCs, and
wherein ‘Y’ and ‘Z’ represent positive integers.

13.  (previously presented)  The system of claim 12, wherein the multi-array configuration of SROCs comprises the first SROC as master SROC and the second SROC as slave SROC.

14.  (previously presented)  The system of claim 12, wherein ‘W’ number of SROCs can be configured together in an array comprising one master SROC and at least one slave SROC, and
wherein ‘W’ represents a positive integer.

15.  (previously presented)  The system of claim 12, wherein the multi-array configuration increases a number of transmitter and receiver channels of a single SROC.



17.  (currently amended)  The system of claim 14, wherein a required number of transmitter and receiver channels is obtained by combining an adequate number of SROCs up to ‘W’, and 
wherein ‘W’ is [[the]] a number of outputs of the fractional-N PLL synthesizers.

18.  (previously presented)  The system of claim 12, wherein the ramp generator of the first SROC and the fractional-N PLL synthesizer of the second SROC are left unused.

19.  (canceled)

20.  (currently amended)  The system of claim 12, wherein the ramp generator of the first SROC drives the fractional-N PLL synthesizer of the second SROC. [[,]] 
.]]

21.  (new)  The system of claim 12, wherein the fractional-N PLL synthesizer of the second SROC produces the RF ramp signals to drive both the first and second SROCs.

The system of claim 12, wherein the ramp generator of the second SROC is configured to input and process a digital signal.

23.  (new)  The system of claim 12, wherein the ramp generator of the second SROC is configured to output a digital ramp signal.

24.  (new)  A multiple scalable radar on chip (SROC) based system in a multi-array configuration, the system comprising:
a first SROC; and
a second SROC;
wherein the first SROC comprises:
a ramp generator;
a fractional-N PLL synthesizer;
a transmitter section comprising a frequency multiplier, ‘Y’ number of transmitter chains, and a power amplifier; and
a receiver section comprising ‘Z’ number of receiver chains;
wherein the second SROC comprises:
a ramp generator;
a fractional-N PLL synthesizer;
a transmitter section comprising a frequency multiplier, ‘Y’ number of transmitter chains, and a power amplifier; and
a receiver section comprising ‘Z’ number of receiver chains;
ramp generator of the second SROC drives the fractional-N PLL synthesizer of the first SROC,
wherein the fractional-N PLL synthesizer of the first SROC produces radio frequency (RF) ramp signals to drive both the first and second SROCs, and
wherein ‘Y’ and ‘Z’ represent positive integers.

25.  (new)  The system of claim 24, wherein the multi-array configuration of SROCs comprises the first SROC as master SROC and the second SROC as slave SROC.

26.  (new)  The system of claim 24, wherein ‘W’ number of SROCs are configured together in an array comprising one master SROC and at least one slave SROC, and
wherein ‘W’ represents a positive integer.

27.  (new)  The system of claim 24, wherein the multi-array configuration increases a number of transmitter and receiver channels of a single SROC.

28.  (new)  The system of claim 24, wherein the multi-array configuration of the first and second SROCs is used to create a radar system with double the number of transmitter and receiver channels of a single SROC.

29.  (new)  The system of claim 26, wherein a required number of transmitter and receiver channels is obtained by combining an adequate number of SROCs up to ‘W’, and 
wherein ‘W’ is a number of outputs of the fractional-N PLL synthesizers.

30.  (new)  The system of claim 24, wherein the ramp generator of the first SROC and the fractional-N PLL synthesizer of the second SROC are left unused.

31.  (new)  The system of claim 24, wherein the ramp generator of the second SROC inputs and processes a digital signal.

32.  (new)  The system of claim 24, wherein the ramp generator of the second SROC outputs a digital ramp signal.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 572-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648